There is really nothing presented by this appeal deserving of comment. The issue *Page 543 
of the guilt vel non of the appellant was strictly one for the jury.
Appellant's resourceful counsel would have us reverse the judgment of conviction because of the fact that there appears, quite unnecessarily, at an isolated place in the transcript what purports to be the verdict of the jury trying the case — said purported verdict reciting that the jury found appellant guilty and assessed "her fine at $25.00" — which was not authorized (i.e., said fine of only $25) under the law.
But the judgment entry is regular in all respects, and is the place where we look to find a true recital of the verdict, as well as judgment. Here the verdict is recited as being that a fine of $250 was assessed against appellant — which recital is not only controlling upon us, but leads us to believe the "$25.00" mentioned above was but a typographical error in making up the transcript.
The judgment is affirmed.
Affirmed.